 



Exhibit 10.7
NON-QUALIFIED PLAN
TRUST AGREEMENT
     This Non-Qualified Plan Trust Agreement (“Trust Agreement”) entered into as
of January 1, 2008 by and between ProCentury Corporation (the “Employer”) and
Merrill Lynch Bank & Trust Co., FSB, (the “the Trustee”) with respect to a trust
forming part of the ProCentury Corporation Deferred Compensation Plan (the
“Plan”).
     WHEREAS, the Employer has adopted the Non-Qualified Deferred Compensation
Plan identified above.
     WHEREAS, the Employer has incurred or expects to incur liability under the
terms of such Plan with respect to the individuals participating in such Plan.
     WHEREAS, the Employer wishes to establish a trust (the “Trust”) and to
contribute to the Trust assets that shall be held therein, subject to the claims
of the Employer’s creditors in the event of the Employer’s Insolvency, as herein
defined, until paid to Plan participants and their beneficiaries in such manner
and at such times as specified in the Plan;
     WHEREAS, it is the intention of the parties that this Trust shall
constitute an unfunded arrangement and shall not affect the status of the Plan
as an unfunded plan maintained for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
for purpose of Title I of the Employee Retirement Income Security Act of 1974,
as amended.
     WHEREAS, it is the intention of the Employer to make contributions to the
Trust to provide itself with a source of funds to assist it in the meeting of
its liabilities under the Plan;
     NOW, THEREFORE, the parties do hereby establish the Trust and agree that
the Trust shall be comprised, held and disposed of as follows:
SECTION 1.
ESTABLISHMENT OF TRUST
     (a) Deposit of Funds. The Employer hereby deposits with the Trustee in
trust such cash and/or marketable securities, if any, which shall become the
principal of the Trust to be held, administered and disposed of by the Trustee
as provided in this Trust Agreement.
     (b) Irrevocability. The Trust hereby established shall be irrevocable.
     (c) Grantor Trust. The Trust is intended to be a grantor trust, of which
the Employer is the grantor, within the meaning of subpart E, part I, subchapter
J, chapter 1, subtitle A of the Internal Revenue Code of 1986, as amended, and
shall be construed accordingly.
     (d) Trust Assets. The principal of the Trust, and any earnings thereon,
shall be held separate and apart from other funds of the Employer and shall be
used exclusively for the uses

 



--------------------------------------------------------------------------------



 



and purposes of Plan participants and general creditors as herein set forth.
Plan participants and their beneficiaries shall have no preferred claim on, or
any beneficial ownership interest in, any assets of the Trust. Any rights
created under the Plan and this Trust Agreement shall be mere unsecured
contractual rights of Plan participants and their beneficiaries against the
Employer. Any assets held by the Trust will be subject to the claims of the
Employer’s general creditors under federal and state law in the event of
Insolvency, as defined in Section 3(a) herein.
     (e) Additional Deposits. The Employer, in its sole discretion, may at any
time, or from time to time, make additional deposits of cash or other property
in trust with the Trustee to augment the principal to be held, administered and
disposed of by the Trustee as provided in this Trust Agreement. Neither the
Trustee nor any Plan participant or beneficiary shall have any right to compel
such additional deposits.
     (f) Acceptance of Additional Deposits. The Trustee shall not be obligated
to receive such cash and/or property unless prior thereto the Trustee has agreed
that such cash and/or property is acceptable to the Trustee and the Trustee has
received such reconciliation, allocation, investment or other information
concerning, or representation with respect to, the cash and/or property as the
Trustee may require. The Trustee shall have no duty or authority to (a) require
any deposits to be made under the Plan or to the Trustee; (b) compute any amount
to be deposited under the Plan to the Trustee; or (c) determine whether amounts
received by the Trustee comply with the Plan. Assets of the Trust may, in the
Trustee’s discretion, be held in an account with an affiliate of the Trustee.
SECTION 2.
PAYMENTS TO PLAN PARTICIPANTS AND THEIR BENEFICIARIES
     (a) Payment of Benefits by Trustee. With respect to each Plan participant,
the Employer shall deliver to the Trustee a schedule (the “Payment Schedule”)
that indicates the amounts payable in respect of the participant (and his or her
beneficiaries), that provides a formula or other instructions acceptable to the
Trustee for determining the amounts so payable, the form in which such amounts
are to be paid (as provided for or available under the Plan), and the time of
commencement for payment of such amounts. The Payment Schedule shall be
delivered to the Trustee not more than thirty (30) business days nor fewer than
fifteen (15) business days prior to the first date on which a payment is to be
made to the Plan participant. Any change to a Payment Schedule shall be
delivered to the Trustee not more than thirty (30) business days nor fewer than
fifteen (15) business days prior to the date on which the first payment is to be
made in accordance with the changed Payment Schedule. Except as otherwise
provided herein, the Trustee shall make payments to Plan participants and their
beneficiaries in accordance with such Payment Schedule. The Trustee shall make
provisions for the reporting and withholding of any federal, state or local
taxes that may be required to be withheld with respect to the payment of
benefits pursuant to the terms of the Plan and shall pay amounts withheld to the
appropriate taxing authorities or determine that such amounts have been
reported, withheld and paid by the Employer, it being understood between the
parties hereto that (1) the Employer shall on a timely basis provide the Trustee
specific information as to the amount of taxes to be withheld and (2) the
Employer shall be obligated to receive such withheld taxes from the Trustee and
properly pay and report such amounts to the appropriate taxing authorities.

2



--------------------------------------------------------------------------------



 



     (b) Entitlement to Benefits. The entitlement of a Plan participant or his
or her beneficiaries to benefits under the Plan shall be determined by the
Employer or such party as it shall designate under the Plan, and any claim for
such benefits shall be considered and reviewed under the procedures set out in
the Plan.
     (c) Payment of Benefits by Employer. The Employer may make payment of
benefits directly to Plan participants or their beneficiaries as they become due
under the terms of the Plan. If the Employer determines to make a payment of a
deferred compensation benefit directly to a participant or beneficiary as the
benefit becomes payable to the participant or such participant’s beneficiary
under the terms of the Plan, the Employer shall notify the Trustee of the
decision to make payment of the benefit directly to the participant or the
participant’s beneficiary prior to the time the benefit becomes payable to the
participant or the participant’s beneficiary. The Employer shall provide written
certification to the Trustee evidencing such payment, and may at that time or at
a subsequent time request reimbursement from the Trustee of the amount of such
payment. The Trustee, upon receipt of such written certification and such
request, shall distribute such amount to the Employer. In addition, if the
principal of the Trust, and any earnings thereon, are not sufficient to make
payments of benefits in accordance with the terms of the Plan, the Employer
shall make the balance of each payment as it falls due. The Trustee shall notify
the Employer where principal and earnings are not sufficient.
     (d) No Duty to Determine Sufficiency. The Trustee shall have no
responsibility to determine whether the Trust is sufficient to meet the
liabilities under the Plan, and shall not be liable for payments or Plan
liabilities in excess of the value of the assets held in the Trust.
SECTION 3.
TRUSTEE RESPONSIBILITY REGARDING
PAYMENTS IN THE EVENT OF INSOLVENCY
     (a) Insolvency. The Trustee shall cease payment of benefits to Plan
participants and their beneficiaries if the Employer is Insolvent. The Employer
shall be considered “Insolvent” for purposes of this Trust Agreement if (i) the
Employer is unable to pay its debts as they become due, or (ii) the Employer is
subject to a pending proceeding as a debtor under the United States Bankruptcy
Code.
     (b) Notice of Insolvency. At all times during the continuance of this
Trust, as provided in Section 1(d) hereof, the principal and income of the
Trust, for which the Employer is treated as grantor and owner shall be subject
to the claims of general creditors of the Employer under federal and state law
as set forth below.
          (i) The Board of Directors and the Chief Executive Officer of the
Employer (or, if there is no Chief Executive Officer, the highest ranking
officer) shall have the duty to inform the Trustee in writing of the Insolvency
of the Employer. If a person claiming to be a creditor of the Employer alleges
in writing to the Trustee that the Employer has become Insolvent, the Trustee
shall determine whether the Employer is Insolvent and, pending such
determination, the Trustee shall discontinue payment of benefits to Plan
participants or their beneficiaries.

3



--------------------------------------------------------------------------------



 



          (ii) Unless the Trustee has actual knowledge of the Insolvency of the
Employer, or has received notice from the Employer or a person claiming to be a
creditor alleging that the Employer is Insolvent, the Trustee shall have no duty
to inquire whether the Employer is Insolvent. The Trustee may in all events rely
on such evidence concerning the solvency of the Employer as may be furnished to
the Trustee and that provides the Trustee with a reasonable basis for making a
determination concerning the solvency of the Employer.
          (iii) If at any time the Trustee has determined that the Employer is
Insolvent, the Trustee shall discontinue payments to Plan participants or their
beneficiaries and shall hold the assets of the Trust for the benefit of the
general creditors of the Employer. Nothing in this Trust Agreement shall in any
way diminish any rights of Plan participants or their beneficiaries to pursue
their rights as general creditors of the Employer with respect to benefits due
under the Plan or otherwise.
          (iv) The Trustee shall resume the payment of benefits to Plan
participants or their beneficiaries in accordance with Section 2 of this Trust
Agreement only after the Trustee has determined that the Employer is not
Insolvent (or is no longer Insolvent).
     (c) Amount of Payments after Insolvency. Provided that there are sufficient
assets, if the Trustee discontinues the payment of benefits from the Trust
pursuant to Section 3(b) hereof and subsequently resumes such payments, the
first payment following such discontinuance shall include the aggregate amount
of all payments due to Plan participants or their beneficiaries under the terms
of the Plan for the period of such discontinuance, less the aggregate amount of
any payments made to Plan participants provided for hereunder during any such
period of discontinuance; provided that the Employer has given the Trustee the
information with respect to such payments made during the period of
discontinuance prior to resumption of payments by the Trustee.
     (d) Parent Assets after Insolvency. Notwithstanding the foregoing
provisions of this Section 3, to the extent a parent corporation, if any
(“Parent”), contributes Parent stock or other assets to the Trust to satisfy any
subsidiary corporation’s obligations to the Plan participants and beneficiaries
(“Parent Assets”), such Parent Assets are subject to claims of both the general
creditors of the subsidiary corporation as well as the general creditors of the
Parent.
SECTION 4.
PAYMENTS TO THE EMPLOYER
Except as provided in Section 2(c) and Section 3 hereof, since the Trust is
irrevocable, in accordance with Section 1(b) hereof, the Employer shall have no
right or power to direct the Trustee to return to the Employer or to divert to
others any of the Trust assets before the payment of all benefits have been made
to Plan participants and their beneficiaries pursuant to the terms of the Plan
and this Trust Agreement.
SECTION 5.
INVESTMENT AUTHORITY
     (a) Investment of Principal and Interest. The Trustee shall invest and
reinvest the principal and income of the Trust as directed by the Employer
(including directions that the

4



--------------------------------------------------------------------------------



 



Trustee follow Plan participants’ deemed investment elections made in accordance
with the terms of the Plan), which directions may be changed from time to time,
all in accordance with procedures established by the Trustee. The Trustee may
limit the categories of assets in which the Trust may be invested.
     (b) Voting Rights. The Trustee may invest in securities (including stock or
rights to acquire stock) or obligations issued by the Employer. All rights
associated with assets of the Trust shall be exercised by the Trustee or the
person designated by the Trustee, and shall in no event be exercised by or rest
with Plan participants, except that voting rights with respect to Trust assets
will be exercised by the Employer, unless an investment adviser has been
appointed pursuant to Section 5(d) and voting authority has been delegated to
such investment adviser.
     (c) Substitution of Assets. The Employer shall have the right at any time,
and from time to time in its sole discretion, to substitute assets of equal fair
market value for any asset held by the Trust. This right is exercised by the
Employer in a nonfiduciary capacity without the approval or consent of any
person in a fiduciary capacity.
     (d) Appointment of Investment Manager. The Employer may appoint one or more
investment managers, including any entities affiliated with the Trustee, who
shall have the power to manage, acquire, or dispose of such portion of the
assets of the Trust as the Employer shall determine subject to the following:
          (i) An investment manager shall act in accordance with the provisions
of an investment management agreement entered into between it and the Employer,
an executed copy of which investment management agreement shall be filed with
the Trustee;
          (ii) Each such investment manager must be: (i) registered as an
investment adviser under the Investment Advisers Act of 1940; (ii) if not
registered as an investment adviser under such Act because of paragraph (1) of
Section 203A(a) of such Act, is registered as an investment adviser under the
laws of the state (referred to in such paragraph (1)) in which it maintains its
principal office and place of business and satisfied any applicable filing
requirements; (iii) a bank, as defined in said Act; (iv) an insurance company
qualified to manage, acquire and dispose of the assets of the Plan under the
laws of more than one state of the United States; or (v) an independent third
party that shall be designated or appointed by the Employer, and that shall
provide investment advice on a discretionary or nondiscretionary basis with
respect to that portion of the assets of the Trust as the Employer shall specify
from time to time by written direction(s) to the Trustee;
          (iii) The indicia of ownership of the assets of the Trust shall be
held by the Trustee at all times, unless another custodian is appointed by the
Employer;
          (iv) Any entity affiliated with the Trustee may act as broker or
dealer to execute transactions, including the purchase of any securities
directly distributed, underwritten, or issued by an entity affiliated with, the
Trustee, at standard commission rates, mark-ups or concessions, and to provide
other management or investment services with respect to such trust, including
the custody of assets;

5



--------------------------------------------------------------------------------



 



          (v) Any direction provided to the Trustee by an investment manager
shall be provided in writing or given orally and confirmed in writing, or by
telephonic or electronic methods acceptable to the Trustee as soon as
practicable. Alternatively, an investment manager may provide investment
instructions directly to the broker or dealer and receipt by the Trustee of a
confirmation of the transaction from the broker or dealer shall be conclusive
evidence of such transactions. In either case, the Trustee shall have the
authority within twenty-four (24) hours of receipt of such direction from the
investment manager or confirmation of a transaction to instruct the investment
manager to rescind the transaction if the Trustee determines that the investment
is inconsistent with its operational or administrative requirements; and
          (vi) The Trustee may pay any such investment manager for any such
services from the assets of the Trust without reduction for any fees or
compensation paid to the Trustee for its services as trustee.
     Notwithstanding any other provision of the Trust Agreement to the contrary,
with respect to the investment of the assets of the Trust managed by an
investment manager, the Trustee shall have only the duty to follow the
directions of the investment manager and the Trustee shall not be liable to
anyone and shall be completely indemnified and held harmless by the Employer:

  (I)   for an act or omission of the investment manager (including an act or
omission by the Trustee pursuant to the direction of the investment manager)
with respect to the investment of such assets;     (II)   for failing to act
with respect to the investment or reinvestment of such assets absent direction
from the investment manager; or     (III)   for failing to invest, periodically
review, diversify or otherwise deal with the investment of such assets.

     In the event the Employer is Insolvent for purposes of Section 3 and the
Employer fails to provide effective investment instructions to the Trustee as
provided in Section 5(a), the Trustee may appoint one or more investment
advisers who are registered as investment advisers under the Investment Advisers
Act of 1940, who may be affiliates of the Trustee, to provide investment advice
on a discretionary or nondiscretionary basis with respect to all or a specified
portion of the assets of the Trust.
     (e) Powers of Trustee. Subject to Section 5(a), the Trustee, or the
Trustee’s designee, is authorized and empowered:
          (i) To invest and reinvest Trust assets, together with the income
therefrom, in common stock, preferred stock, convertible preferred stock, bonds,
debentures, convertible debentures and bonds, mortgages, notes, commercial paper
and other evidences of indebtedness (including those issued by the Trustee),
shares of mutual funds (which funds may be sponsored, managed or offered by an
affiliate of the Trustee), guaranteed investment contracts, bank investment
contracts, other securities, policies of life insurance, annuity contracts,
options, options to buy or sell securities or other assets, and all other
property of any type (personal, real or mixed, and tangible or intangible);

6



--------------------------------------------------------------------------------



 



          (ii) To deposit or invest all or any part of the assets of the Trust
in savings accounts or certificates of deposit or other deposits in a bank or
savings and loan association or other depository institution, including the
Trustee or any of its affiliates, provided with respect to such deposits with
the Trustee or an affiliate the deposits bear a reasonable interest rate;
          (iii) To hold, manage, improve, repair and control all property, real
or personal, forming part of the Trust; to sell, convey, transfer, exchange,
partition, lease for any term, even extending beyond the duration of this Trust,
and otherwise dispose of the same from time to time;
          (iv) To hold in cash, without liability for interest, such portion of
the Trust as is pending investments, or payment of expenses, or the distribution
of benefits;
          (v) To take such actions as may be necessary or desirable to protect
the Trust from loss due to the default on mortgages held in the Trust including
the appointment of agents or trustees in such other jurisdictions as may seem
desirable, to transfer property to such agents or trustees, to grant to such
agents such powers as are necessary or desirable to protect the Trust, to direct
such agent or trustee, or to delegate such power to direct, and to remove such
agent or trustee;
          (vi) To settle, compromise or abandon all claims and demands in favor
of or against the Trust;
          (vii) To exercise all of the further rights, powers, options and
privileges granted, provided for, or vested in trustees generally under the laws
of the state in which the Trustee has its principal place of business so that
the powers conferred upon the Trustee herein shall not be in limitation of any
authority conferred by law, but shall be in addition thereto;
          (viii) To borrow money from any source and to execute promissory
notes, mortgages or other obligations and to pledge or mortgage any trust assets
as security; and
          (ix) To maintain accounts at, execute transactions through, and lend
on an adequately secured basis stocks, bonds or other securities to, any
brokerage or other firm, including any firm which is an affiliate of the
Trustee.
SECTION 6.
ADDITIONAL POWERS OF THE TRUSTEE
     To the extent necessary or which it deems appropriate to implement its
powers under Section 5 or otherwise to fulfill any of its duties and
responsibilities as the Trustee of the Trust, the Trustee shall have the
following additional powers and authority:
     (a) To register securities, or any other property, in its name or in the
name of any nominee, including the name of any affiliate or the nominee name
designated by any affiliate, with or without indication of the capacity in which
property shall be held, or to hold securities in bearer form and to deposit any
securities or other property in a depository or clearing corporation;

7



--------------------------------------------------------------------------------



 



     (b) To designate and engage the services of, and to delegate powers and
responsibilities to, such agents, representatives, advisers, counsel and
accountants as the Trustee considers necessary or appropriate, any of whom may
be an affiliate of the Trustee or a person who renders services to such an
affiliate, and, as part of its expenses under this Trust Agreement, to pay their
reasonable expenses and compensation;
     (c) To make, execute and deliver, as the Trustee, any and all deeds,
leases, mortgages, conveyances, waivers, releases or other instruments in
writing necessary or appropriate for the accomplishment of any of the powers
listed in this Trust Agreement; and
     (d) Generally to do all other acts which the Trustee deems necessary or
appropriate for the protection of the Trust.
SECTION 7.
DISPOSITION OF INCOME
     During the term of this Trust Agreement, all income received by the Trust,
net of expenses and taxes, shall be accumulated and reinvested.
SECTION 8.
ACCOUNTING BY THE TRUSTEE
     The Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements, and all other transactions required to be made,
including such specific records as shall be agreed upon in writing between the
Employer and the Trustee. Within ninety (90) calendar days following the close
of each calendar year and within ninety (90) calendar days after removal or
resignation of the Trustee, the Trustee shall deliver to the Employer a written
account of its administration of the Trust during such year or during the period
from the close of the last preceding year to the date of such removal or
resignation, setting forth all investments, receipts, disbursements and other
transactions effected by it, including a description of all securities and
investments purchased and sold with the cost or net proceeds of such purchases
or sales (accrued interest paid or receivable being shown separately), and
showing all cash, securities and other property held in the Trust at the end of
such year or as of the date of such removal or resignation, as the case may be.
The Trustee may satisfy its obligation under this Section 8 by rendering to the
Employer monthly statements setting forth the information required by this
Section separately for the month covered by the statement.
SECTION 9.
RESPONSIBILITY AND INDEMNITY OF THE TRUSTEE
     (a) Standard of Conduct. The Trustee shall act with the care, skill,
prudence and diligence under the circumstances then prevailing that a prudent
person acting in like capacity and familiar with such matters would use in the
conduct of an enterprise of a like character and with like aims, provided,
however, that the Trustee shall incur no liability to any person for any action
taken pursuant to a direction, request or approval given by the Employer which
is contemplated by, and in conformity with, the terms of the Plan and this Trust
and is given in writing by the Employer or in such other manner prescribed by
the Trustee. The Trustee shall also incur no liability to any person for any
failure to act in the absence of direction, request or

8



--------------------------------------------------------------------------------



 



approval from the Employer which is contemplated by, and in conformity with, the
terms of this Trust. In the event of a dispute between the Employer and a party,
the Trustee may apply to a court of competent jurisdiction to resolve the
dispute.
     (b) Indemnification of Trustee. The Employer hereby indemnifies the Trustee
and each of its affiliates (collectively, the “Indemnified Parties”) against,
and shall hold them harmless from, any and all loss, claims, liability, and
expense, including reasonable attorneys’ fees, imposed upon or incurred by any
Indemnified Party as a result of any acts taken, or any failure to act, in
accordance with the directions from the Employer or any designee of the
Employer, or by reason of the Indemnified Party’s good faith execution of its
duties with respect to the Trust, including, but not limited to, its holding of
assets of the Trust. The Trustee is authorized to prosecute or defend actions,
suits, claims or proceedings for the protection of Trust assets and of the
Trustee in the performance of the duties of the Trustee and to represent the
Trust in all actions, suits, claims or proceedings. The Trustee shall have the
authority to pay, contest or settle any claim by or against the Trust by
compromise, arbitration or otherwise; to release, in whole or in part, any claim
belonging to the Trust to the extent that the claim is deemed uncollectible by
the Trustee. Notwithstanding the foregoing, the Trustee may only pay or settle a
claim assessed against the Trust by the Employer if it is compelled to do so by
a final order of a court of competent jurisdiction which is not subject to
appeal. The Employer agrees to indemnify the Trustee against the Trustee’s
costs, expenses and liabilities (including, without limitation, attorneys’ fees
and expenses) relating thereto. The Employer’s obligations in the foregoing
regard shall be satisfied promptly by the Employer, provided that in the event
the loss, claim, liability or expense involved is determined by a no longer
appealable final judgment entered in a lawsuit or proceeding to have resulted
from the gross negligence or willful misconduct of the Trustee, the Trustee
shall promptly on request thereafter return to the Employer any amount
previously received by the Trustee under this Section with respect to such loss,
claim, liability or expense. If the Employer does not pay such costs, expenses
and liabilities in a reasonably timely manner, the Trustee may obtain payment
from the Trust without direction from the Employer.
     (c) Legal Counsel. The Trustee may consult with legal counsel (who may also
be counsel for the Employer generally) with respect to any of its duties or
obligations hereunder.
     (d) Other Advisers. The Trustee may hire agents, accountants, actuaries,
investment advisers, financial consultants or other professionals to assist it
in performing any of its duties or obligations hereunder.
     (e) Authority of Trustee. The Trustee shall have, without exclusion, all
powers conferred on the Trustee by applicable law, unless expressly provided
otherwise herein, provided, however, that if an insurance policy is held as an
asset of the Trust, the Trustee shall have no power to name a beneficiary of the
policy other than the Trust, to assign the policy (as distinct from conversion
of the policy to a different form) other than to a successor Trustee, or to loan
to any person the proceeds of any borrowing against such policy.
     (f) Loan Against Insurance Policy. However, notwithstanding the provisions
of Section 9(e) above, the Trustee may loan to the Employer the proceeds of any
borrowing against an insurance policy held as an asset of the Trust.

9



--------------------------------------------------------------------------------



 



     (g) Limitation on Trustee. Notwithstanding any powers granted to the
Trustee pursuant to this Trust Agreement or to applicable law, the Trustee shall
not have any power that could give this Trust the objective of carrying on a
business and dividing the gains therefrom, within the meaning of
Section 301.7701-2 of the Procedure and Administrative Regulations promulgated
pursuant to the Internal Revenue Code.
SECTION 10.
COMPENSATION AND EXPENSES OF THE TRUSTEE
     The Trustee is authorized, unless otherwise agreed by the Trustee, to
withdraw from the Trust without direction from the Employer the amount of its
fees in accordance with the fee schedule agreed to in writing by the Employer
and the Trustee. The Employer shall pay all administrative expenses, but if not
so paid, the expenses shall be paid from the Trust.
SECTION 11.
RESIGNATION AND REMOVAL OF THE TRUSTEE
     (a) Resignation of Trustee. The Trustee may resign at any time by written
notice to the Employer, which shall be effective sixty (60) calendar days after
receipt of such notice unless the Employer and the Trustee agree otherwise.
     (b) Removal of Trustee. The Trustee may be removed by the Employer on sixty
(60) calendar days’ written notice or upon shorter written notice accepted by
the Trustee.
     (c) Transfer of Assets to Successor.
          (i) Upon resignation or removal of the Trustee and appointment of a
successor Trustee, all assets shall subsequently be transferred to the successor
Trustee. The transfer shall be completed within 60 days after receipt of notice
of resignation, removal or transfer, unless the Employer extends the time limit,
provided that the Trustee is provided assurance by the Employer satisfactory to
the Trustee that all fees and expenses reasonably anticipated will be paid.
          (ii) Upon settlement of the account and transfer of the Trust assets
to the successor Trustee, all rights and privileges under this Trust Agreement
shall vest in the successor Trustee and all responsibility and liability of the
Trustee with respect to the Trust and assets thereof shall terminate subject
only to the requirement that the Trustee execute all necessary documents to
transfer the Trust assets to the successor Trustee.
SECTION 12.
APPOINTMENT OF SUCCESSOR
     (a) Employer Appointment of Successor. If the Trustee resigns or is removed
in accordance with Section 11(a) or Section 11(b), the Employer may appoint any
third party, such as a bank trust department or other party that may be granted
corporate trustee powers under state law, as a successor to replace the Trustee
upon resignation or removal. The appointment shall be effective when accepted in
writing by the new Trustee, who shall have all of the rights and powers of the
former Trustee, including ownership rights in the Trust assets. The former

10



--------------------------------------------------------------------------------



 



Trustee shall execute any instrument necessary or reasonably requested by the
Employer or the successor Trustee to evidence the transfer.
     (b) Court Appointment of Successor. If the Trustee resigns or is removed, a
successor shall be appointed, in accordance with Section 12(a) hereof, by the
effective date of resignation or removal under Section 11(a) or Section 11(b).
If no such appointment has been made, the Trustee may apply to a court of
competent jurisdiction for appointment of a successor or for instructions. All
expenses of the Trustee in connection with the proceeding shall be allowed as
administrative expenses of the Trust.
     (c) Duty of Successor Trustee. The successor Trustee need not examine the
records and acts of any prior Trustee and may retain or dispose of existing
Trust assets, subject to Sections 8 and 9. The successor Trustee shall not be
responsible for and the Employer shall indemnify and defend the successor
Trustee from any claim or liability resulting from any action or inaction of any
prior Trustee or from any other past event, or any condition existing at the
time it becomes successor Trustee.
SECTION 13.
AMENDMENT OR TERMINATION
     (a) Amendment. This Trust Agreement may be amended by a written instrument
executed by the Trustee and the Employer. Notwithstanding the foregoing, no such
amendment shall conflict with the terms of the Plan or shall make the Trust
revocable, since the Trust is irrevocable in accordance with Section 1(b)
hereof.
     (b) Termination by Employer. The Trust shall not terminate until the date
on which Plan participants and their beneficiaries are no longer entitled to
benefits pursuant to the terms of the Plan. Upon termination of the Trust any
assets remaining in the Trust shall be returned to the Employer. Notwithstanding
the preceding sentence, if Parent Assets remain in the Trust at termination,
such Parent Assets shall be returned to Parent.
     (c) Termination with Participant Approval. Upon written approval of
participants or beneficiaries entitled to payment of benefits pursuant to the
terms of the Plan, the Employer may terminate this Trust prior to the time all
benefit payments under the Plan have been made. All assets in the Trust at
termination shall be returned to the Employer. Notwithstanding the preceding
sentence, if Parent Assets remain in the Trust at termination, such Parent
Assets shall be returned to Parent.
SECTION 14.
MISCELLANEOUS
     (a) Severability. Any provision of this Trust Agreement prohibited by law
shall be ineffective to the extent of any such prohibition, without invalidating
the remaining provisions hereof.
     (b) No Assignment of Benefits. Benefits payable to Plan participants and
their beneficiaries under this Trust Agreement may not be anticipated, assigned
(either at law or in

11



--------------------------------------------------------------------------------



 



equity), alienated, pledged, encumbered or subjected to attachment, garnishment,
levy, execution or other legal or equitable process.
     (c) Governing Law. This Trust Agreement and its enforcement shall be
governed by and construed in accordance with the laws of the State of New
Jersey.
     (d) Survival. The provisions of Sections 2(d), 3(b)(iii), 9(b) and 15 of
this Trust Agreement shall survive termination of this Trust Agreement.
     (e) Conflict with Plan Document. The rights, duties, responsibilities,
obligations and liabilities of the Trustee are as set forth in this Trust
Agreement, and no provision of the Plan or any other documents shall affect such
rights, responsibilities, obligations and liabilities. If there is a conflict
between provisions of the Plan and this Trust Agreement with respect to any
subject involving the Trustee, including but not limited to the responsibility,
authority or powers of the Trustee, the provisions of this Trust Agreement shall
be controlling.
     (f) Shareholder Communications Act. The Employer agrees that the Trustee
will not supply the Employer’s name to issuers of any securities held in the
Trust and, therefore, the Employer will not receive information regarding those
securities directly from the issuer. Instead, the Employer will receive
information from the Trustee, unless the Employer notifies the Trustee in
writing otherwise.
SECTION 15.
ARBITRATION
     By signing this Trust. Agreement, including this arbitration clause, the
Employer and the Trustee agree as follows:

  •   The Employer and the Trustee are giving up the right to sue each other in
court, including the right to a trial by jury, except as provided by the rules
of the arbitration forum in which a claim is filed.     •   Arbitration awards
are generally final and binding; a party’s ability to have a court reverse or
modify an arbitration award is very limited.     •   The ability of the Employer
and the Trustee to obtain. documents, witness statements and other discovery is
generally more limited in arbitration than in court proceedings.     •   The
arbitrators do not have to explain the reason(s) for their award.     •   The
panel of arbitrators will typically include a minority of arbitrators who were
or are affiliated with the securities industry.     •   The rules of some
arbitration forums may impose time limits for bringing a claim in arbitration.
In some cases, a claim that is ineligible for arbitration may be brought in
court.



12



--------------------------------------------------------------------------------



 



  •   The rules of the arbitration forum in which the claim is filed, and any
amendments thereto, shall be incorporated into this agreement.

     The undersigned Employer and the Trustee agree that all controversies which
may arise between the Employer and the Trustee in connection with this Trust
Agreement, including but not limited to those involving any transaction related
to the Plan or the Plan accounts, or the construction, performance, or breach of
this or any other agreement between the Employer and the Trustee, whether
entered into prior to, on, or subsequent to the date hereof; shall be determined
by arbitration.
     Any arbitration under this Trust Agreement shall be conducted only before
the New York Stock Exchange, Inc. (“NYSE”), an arbitration facility provided by
any other exchange of which Merrill Lynch, Pierce, Fenner & Smith Incorporated
(“MLPF& S”) is a member, or the National Association of Securities Dealers, Inc.
(“ NASD”), and in accordance with its rules then in force.
The Employer may elect in the first instance whether arbitration shall be
conducted before the NYSE, another exchange of which MLPF& S is a member, or the
NASD. If the Employer fails to make such election, by registered letter or
telegram addressed to:
Director -— Non-Qualified Deferred Compensation Product
Merrill Lynch, Pierce, Fenner & Smith Incorporated Retirement Group
1400 Merrill Lynch Drive, MSC 0602
Pennington, NJ 08534
before the expiration of five (5) days after receipt of a written request from
the Trustee to make such election, then the Trustee may make such election.
Judgment upon the award of arbitrators may be entered in any court, state or
federal, having jurisdiction. No person shall bring a putative or certified
class action to arbitration, nor seek to enforce any pre-dispute arbitration
agreement against any person who has initiated in court a putative class action,
or who is a member of a putative class who has not opted out of the class with
respect to any claims encompassed by the putative class action until:

  (ii)   the class certification is denied;     (iii)   the class is
decertified; or     (iv)   the person is excluded from the class by the court.

     Such forbearance to enforce an agreement to arbitrate shall not constitute
a waiver of any rights under this Trust Agreement except to the extent stated
herein.

13



--------------------------------------------------------------------------------



 



Employer Copy
BY SIGNING THIS TRUST AGREEMENT, THE UNDERSIGNED EMPLOYER ACKNOWLEDGES (1) THAT,
IN ACCORDANCE WITH THE ABOVE TERMS, THE UNDERSIGNED IS AGREEING ON BEHALF OF THE
PLAN IN ADVANCE TO ARBITRATE ANY CONTROVERSIES WHICH MAY ARISE WITH THE TRUSTEE
AND (2) RECEIPT OF A COPY OF THIS TRUST AGREEMENT, INCLUDING THIS ARBITRATION
CLAUSE.
     IN WITNESS WHEREOF, the Employer and the Trustee have executed this Trust
Agreement each by action of a duly authorized person.

                          Merrill Lynch Bank & Trust Co., FSB   ProCentury
Corporation                                    Employer
 
                       
By:
  /s/ A. Scott Roberto       By:   /s/ Edward F. Feighan                  
 
                        Name/Title:   A. Scott Roberto/Trust Officer       
Name/Title:   Chairman and CEO 
 
                       
 
                       
Date:
  1-30-08        Date:   12-21-07                  
 
                                        Add second signature if required:
 
                       
 
              By:                              
 
                                        Name/Title:    
 
                       
 
                       
 
              Date:                              

14



--------------------------------------------------------------------------------



 



Trustee Copy
BY SIGNING THIS TRUST AGREEMENT, THE UNDERSIGNED EMPLOYER ACKNOWLEDGES (1) THAT,
IN ACCORDANCE WITH THE ABOVE TERMS, THE UNDERSIGNED IS AGREEING ON BEHALF OF THE
PLAN IN ADVANCE TO ARBITRATE ANY CONTROVERSIES WHICH MAY ARISE WITH THE TRUSTEE
AND (2) RECEIPT OF A COPY OF THIS TRUST AGREEMENT, INCLUDING THIS ARBITRATION
CLAUSE.
     IN WITNESS WHEREOF, the Employer and the Trustee have executed this Trust
Agreement each by action of a duly authorized person.

                          Merrill Lynch Bank & Trust Co., FSB   ProCentury
Corporation                                    Employer
 
                       
By:
  /s/ A. Scott Roberto       By:   /s/ Edward F. Feighan                  
 
                        Name/Title:   A. Scott Roberto/Trust Officer       
Name/Title:   Chairman and CEO 
 
                       
 
                       
Date:
  1-30-08        Date:   12-21-07                  
 
                                        Add second signature if required:
 
                       
 
              By:                              
 
                                        Name/Title:    
 
                       
 
                       
 
              Date:                              

15



--------------------------------------------------------------------------------



 



SIPC INSURANCE AND ADDITIONAL COVERAGE
     The securities and cash we hold in your account are protected by the
Securities Investor Protection Corporation (SIPC) for up to $500,000 (inclusive
of up to a maximum of $ I00,000 for cash).
     In addition, Merrill Lynch has obtained “excess-SIPC” coverage from Lloyd’s
of London. The Lloyd’s policy provides further protection for each customer
(including up to $1.9 million for cash), subject to an aggregate loss limit of
$600 million for all customer claims.
     Neither SIPC protection nor the additional “excess-SIPC” coverage applies
to deposits made through a bank deposit program or to. the other assets that are
not securities.
     Each account held by a separate customer (as defined by applicable law) is
treated separately for purposes of the above protection.
     You may obtain further information about SIPC, including the SIPC Brochure,
via SIPC’s website at http//wwwsipc.org or by calling SIPC at (202) 371-8300.
FutureComp is a registered service mark of Merrill Lynch & Co., Inc.
Merrill Lynch Trust Company; A Division of Merrill Lynch Bank & Trust Co., FSB.
©June 2007 Merrill Lynch, Pierce, Fenner & Smith Incorporated.
Printed in the U.S.A.
Member, Securities Investor Protection Corporation (SIPC).

 